Exhibit 10.6

COLLATERAL ADMINISTRATION AGREEMENT

This COLLATERAL ADMINISTRATION AGREEMENT, dated as of July 7, 2006 (the
“Agreement”) is entered into by and among ARCC COMMERCIAL LOAN TRUST 2006, a
statutory trust created and existing under the laws of the State of Delaware, as
the issuer (together with its successors and assigns, the “Issuer”), ARES
CAPITAL CORPORATION, a Maryland corporation, as the servicer (together with its
successors and assigns, the “Servicer”), and U.S. BANK NATIONAL ASSOCIATION
(“U.S. Bank”), acting as collateral administrator under and for purposes of this
Agreement (in such capacity, and together with any successor Collateral
Administrator hereunder, the “Collateral Administrator”).

WITNESSETH:

WHEREAS, the Issuer will issue U.S.$75,000,000 Class A-1A Floating Rate Notes
(the “Class A-1A Notes”), U.S.$50,000,000 Class A-1A VFN Revolving Floating Rate
Notes (the “Class A-1A VFN Notes”), U.S.$14,000,000 Class A-1B Floating Rate
Notes (the “Class A-1B Notes” and, together with the Class A-1A Notes and the
Class A-1A VFN Notes, the “Class A-1 Notes”), U.S.$75,000,000 Class A-2A
Floating Rate Notes (the “Class A-2A Notes”), U.S. $33,000,000 Class A-2B
Floating Rates Notes (the “Class A-2B Notes” and, together with the Class A-2A
Notes, the “Class A-2 Notes” and, the Class A-2 Notes together with the Class
A-1 Notes, the “Class A Notes”), U.S.$23,000,000 Class B Floating Rate
Deferrable Interest Notes (the “Class B Notes”), U.S.$44,000,000 Class C
Floating Rate Deferrable Interest Notes (the “Class C Notes” and, together with
the Class A Notes and the Class B Notes, the “Offered Notes”), U.S.$32,000,000
Class D Floating Rate Deferrable Interest Notes (the “Class D Notes”) and the
U.S.$54,000,000 Class E Principal Only Notes (the “Class E Notes” and, together
with the Offered Notes and the Class D Notes, the “Notes”);

WHEREAS, the Servicer, the Issuer, ARCC CLO 2006 LLC, as the trust depositor,
U.S. Bank, as the trustee and as the collateral administrator, Lyon Financial
Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the backup servicer, and
Wilmington Trust Company, as the owner trustee, have entered into a Sale and
Servicing Agreement dated as of July 7, 2006 (the “Sale and Servicing
Agreement”);

WHEREAS, pursuant to the terms of the Indenture dated as of July 7, 2006, (the
“Indenture”) by and between the Issuer, and U.S. Bank, as trustee (in such
capacity, the “Trustee”), the Issuer has pledged certain Loans, Permitted
Investments and certain other Indenture Collateral (the “Collateral”) as
security for the Notes;

WHEREAS, the Issuer wishes to engage U.S. Bank to act as Collateral
Administrator, and thereby to engage it to perform certain administrative duties
with respect to the Collateral pursuant to the terms of this Agreement; and

WHEREAS, U.S. Bank is prepared to perform as Collateral Administrator certain
specified obligations of the Issuer, or the Servicer on its behalf, under the
Sale and Servicing Agreement (and certain other services) as specified herein,
upon and subject to the terms of this Agreement (but without assuming the
obligations and liabilities of the Issuer or the Servicer under the Sale and
Servicing Agreement).


--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1.                                       Definitions. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in the
Sale and Servicing Agreement or the Indenture.

2.                                       Powers and Duties of Collateral
Administrator.

(a)                                  U.S. Bank shall act as Collateral
Administrator pursuant to the terms of this Agreement, until U.S. Bank’s
resignation or removal as Collateral Administrator pursuant to Section 7. In
such capacity, the Collateral Administrator shall assist the Issuer and the
Servicer in connection with monitoring the Collateral solely by maintaining a
database of certain characteristics of the Loans and Permitted Investments on an
ongoing basis, and in providing to the Issuer and the Servicer certain reports,
schedules and calculations, all as more particularly described in Section 2(b)
(in each case in such form and content, and in such greater detail, as may be
mutually agreed upon by the parties hereto from time to time and as may be
required by the Sale and Servicing Agreement), based upon information and data
received from the Issuer and/or the Servicer, which reports, schedules and
calculations the Issuer or the Servicer, on its behalf, is required to prepare
and deliver (or which are necessary to be performed in order that certain
reports, schedules and calculations can be performed as required) under Article
IX of the Sale and Servicing Agreement. U.S. Bank’s duties and authority to act
as Collateral Administrator hereunder are limited to the duties and authority
specifically set forth in this Agreement. By entering into, or performing its
duties under, this Agreement, the Collateral Administrator shall not be deemed
to assume any obligations or liabilities of the Issuer or of the Servicer under
the Sale and Servicing Agreement, and nothing herein contained shall be deemed
to release, terminate, discharge, limit, reduce, diminish, modify, amend or
otherwise alter in any respect the duties, obligations or liabilities of the
Issuer, or the Trustee under or pursuant to the Indenture or of the Issuer or
the Servicer under or pursuant to the Sale and Servicing Agreement.

(b)                                 The Collateral Administrator shall perform
the following general functions from time to time:

(i)                                     Within 30 days after the Closing Date,
create a collateral database with respect to the Collateral that is part of the
trust estate granted to the Trustee from time to time, as provided in this
Agreement (the “Collateral Database”);

(ii)                                  Update the Collateral Database on a
periodic basis for changes, including for ratings changes; and to reflect the
sale or other disposition of the Loans included in the Collateral and the
addition to the trust estate of additional Collateral from time to time, in each
case based upon, and to the extent of, information furnished to the Collateral
Administrator by the Issuer or the Servicer as may be reasonably required by the
Collateral Administrator from time to time;

(iii)                               Track the receipt and daily allocation to
the Transaction Accounts of Interest Collections and Principal Collections and
any withdrawals therefrom and, on each

2


--------------------------------------------------------------------------------


 

Business Day, provide to the Servicer daily reports reflecting such actions to
the Transaction Accounts as of the close of business on the preceding Business
Day;

(iv)                              Prepare, on behalf of the Issuer, and arrange
for delivery in accordance with the Sale and Servicing Agreement within the time
frames stated therein, the Quarterly Report pursuant to the terms of Section
9.01 of the Sale and Servicing Agreement, on the basis of the information
contained in the Collateral Database as of the applicable Determination Date and
such other information as may be provided by the Servicer;

(v)                                 Reasonably cooperate with the Independent
Accountants appointed by the Issuer in the preparation by such accountants of
the reports required under Sections 9.04 of the Sale and Servicing Agreement;

(vi)                              Reasonably cooperate with the Issuer and the
Servicer in providing the Rating Agencies with such information as is contained
in the Collateral Database, or routinely maintained by it in performing its
Trustee function, and required to be delivered under Section 9.03 of the Sale
and Servicing Agreement and such additional information as may be reasonably
requested by the Rating Agencies and that can be provided without unreasonable
burden or expense; and

(vii)                           Provide other such information with respect to
the Collateral granted to the Trustee and not released from the trust estate as
may be routinely maintained by the Collateral Administrator in performing its
ordinary Trustee function pursuant to the Indenture (so long as the Collateral
Administrator shall also serve as Trustee under the Indenture or the Sale and
Servicing Agreement), or as may be required by the Indenture or the Sale and
Servicing Agreement, as the Issuer or the Servicer may reasonably request from
time to time.

(c)                                  After the Effective Date, upon the written
request of the Servicer on any Business Day and within three hours after the
Collateral Administrator’s receipt of such request (provided such request is
received by 1:00 pm (New York time) on such date (otherwise such request will be
deemed made on the next succeeding Business Day), the Collateral Administrator
shall perform the following functions: (A) as of the date the Servicer commits
on behalf of the Issuer to purchase Additional Loans or Substitute Loans to be
included in the Collateral and (B) as of the date of such request, for the
purpose of evaluating the inclusion of proposed Substitute Loans or Additional
Loans, perform a pro forma calculation of the tests and other requirements
constituting the Portfolio Criteria set forth in Section 2.06(c)(ii) of the Sale
and Servicing Agreement, in the case of Additional Loans, Section 11.01(g)(iii)
of the Sale and Servicing Agreement, in the case of Substitute Loans, in each
case, based upon information contained in the Collateral Database and
information furnished by the Issuer or the Servicer as to the proposed
Substitute Loans or Additional Loans, compare the results thereof against the
applicable requirements set forth in said Sections 2.06(c)(ii) and 11.01(g)(iii)
and report the results thereof to the Servicer in a mutually agreed format.

(d)                                 The Servicer shall cooperate with the
Collateral Administrator in connection with the preparation by the Collateral
Administrator of the Quarterly Reports. Without limiting the generality of the
foregoing, the Servicer shall supply in a timely fashion any information
maintained by it that the Collateral Administrator may from time to time request

3


--------------------------------------------------------------------------------


 

with respect to the Collateral and reasonably need to complete the reports and
certificates required to be prepared by the Collateral Administrator hereunder
or required to permit the Collateral Administrator to perform its obligations
hereunder, including without limitation, the Fair Market Value or Market Value
of a Loan to the extent required by the Sale and Servicing Agreement and any
other information that may be reasonably required under the Sale and Servicing
Agreement with respect to the Collateral, including, without limitation, a
Charged-Off Loan (including notifying the Collateral Administrator promptly upon
a Loan becoming a Charged-Off Loan), Delinquent Loan, Swapped Floating Rate Loan
and related Asset Specific Swap, Permitted PIK Loan, Credit Impaired Loan and
Current Pay Loan. The Servicer shall review and verify the contents of the
aforesaid reports, instructions, statements and certificates and shall send such
reports, instructions, statements and certificates to the Issuer for execution.

(e)                                  If, in performing its duties under this
Agreement, the Collateral Administrator is required to decide between
alternative courses of action, the Collateral Administrator may request written
instructions from the Servicer, acting on behalf of the Issuer, as to the course
of action desired by it. If the Collateral Administrator does not receive such
instructions within two Business Days after it has requested them, the
Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Administrator shall act
in accordance with instructions received after such two-day period except to the
extent it has already taken, or committed itself to take action inconsistent
with such instructions. The Collateral Administrator shall be entitled to rely
on the advice of legal counsel and independent accountants in performing its
duties hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

(f)                                    Nothing herein shall prevent the
Collateral Administrator or any of its Affiliates from engaging in other
businesses or from rendering services of any kind to any Person.

3.                                       Compensation. The Issuer agrees to pay,
and the Collateral Administrator shall be entitled to receive compensation for,
and reimbursement for expenses in connection with, the Collateral
Administrator’s performance of the duties called for herein; provided that such
amounts will be payable solely from and pursuant to Section 7.05 of the Sale and
Servicing Agreement.

4.                                       Limitation of Responsibility of the
Collateral Administrator; Indemnification.

(a)                                  The Collateral Administrator will have no
responsibility under this Agreement other than to render the services expressly
called for hereunder in good faith and without willful misfeasance, gross
negligence or reckless disregard of its duties hereunder. The Collateral
Administrator shall incur no liability to anyone in acting upon any signature,
instrument, statement, notice, resolution, request, direction, consent, order,
certificate, report, opinion, bond or other document or paper reasonably
believed by it to be genuine and reasonably believed by it to be signed by the
proper party or parties. The Collateral Administrator may exercise any of its
rights or powers hereunder or perform any of its duties hereunder either
directly or, upon notice to the Servicer, by or through agents or attorneys, and
the Collateral Administrator shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed hereunder with due
care by it. Neither the Collateral Administrator nor any

4


--------------------------------------------------------------------------------


 

of its affiliates, directors, officers, shareholders, agents or employees will
be liable to the Servicer, the Issuer or any other Person, except by reason of
acts or omissions by the Collateral Administrator constituting bad faith,
willful misfeasance, gross negligence or reckless disregard of the Collateral
Administrator’s duties hereunder. The Collateral Administrator shall in no event
have any liability for the actions or omissions of the Issuer, the Servicer or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed or information or report provided by it that results from or is
caused by inaccurate, untimely or incomplete information or data received by it
from the Issuer, the Servicer or another Person (other than the Trustee, if the
same entity shall be serving as Trustee and Collateral Administrator hereunder)
except to the extent that such inaccuracies or errors are caused by the
Collateral Administrator’s own bad faith, willful misfeasance, gross negligence
or reckless disregard of its duties hereunder. The Collateral Administrator
shall not be liable for failing to perform or delay in performing its specified
duties hereunder which results from or is caused by a failure or delay on the
part of the Issuer, the Servicer or another Person (other than the Trustee, if
the same entity shall be serving as Trustee and Collateral Administrator
hereunder) in furnishing necessary, timely and accurate information to the
Collateral Administrator. The duties and obligations of the Collateral
Administrator and its employees or agents shall be determined solely by the
express provisions of this Agreement and they shall not be under any obligation
or duty except for the performance of such duties and obligations as are
specifically set forth herein, and no implied covenants shall be read into this
Agreement against them. The Collateral Administrator may consult with counsel
and shall be protected in any action reasonably taken in good faith in
accordance with the advice of such counsel.

(b)                                 The Collateral Administrator may rely
conclusively on any notice, certificate or other document (including, without
limitation, telecopier or other electronically transmitted instructions,
documents or information) furnished to it hereunder and reasonably believed by
it in good faith to be genuine. The Collateral Administrator shall not be liable
for any action taken by it in good faith and reasonably believed by it to be
within the discretion or powers conferred upon it, or taken by it pursuant to
any direction or instruction by which it is governed hereunder, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action. The Collateral Administrator shall not be bound to make any
investigation into the facts or matters stated in any certificate, report or
other document; provided, however, that, if the form thereof is prescribed by
this Agreement, the Collateral Administrator shall examine the same to determine
whether it conforms on its face to the requirements hereof. The Collateral
Administrator shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer working in its Corporate Trust
Services Division/CDO Department (or successor group). Under no circumstances
shall the Collateral Administrator be liable for indirect, punitive, special or
consequential damages under or pursuant to this Agreement, its duties or
obligations hereunder or arising out of or relating to the subject matter
hereof. It is expressly acknowledged by the Issuer and the Servicer that
application and performance by the Collateral Administrator of its various
duties hereunder (including recalculations to be performed in respect of the
matters contemplated hereby) shall be based upon, and in reliance upon, data and
information provided to it by the Servicer (and/or the Issuer) with respect to
the Collateral, and the Collateral Administrator shall have no responsibility
for the accuracy of any such information or data provided to it by such persons.
Nothing herein shall impose or imply any duty or obligation on the part of the
Collateral Administrator to verify, investigate or audit any such information or
data (except to the extent

5


--------------------------------------------------------------------------------


 

any such information provided is patently incorrect or inconsistent with any
proximally received information or instruction, in which case the Collateral
Administrator shall investigate any such information), or to determine or
monitor on an independent basis whether any issuer of or Obligor under the
Collateral is in default or in compliance with the underlying documents
governing or securing such securities, from time to time, the role of the
Collateral Administrator hereunder being solely to perform certain mathematical
computations and data comparisons as provided herein. For purposes of monitoring
changes in ratings, the Collateral Administrator shall be entitled to use and
rely (in good faith) exclusively upon a single reputable electronic financial
information reporting services (which for ratings by S&P shall be
www.standardandpoors.com or www.ratingsdirect.com) and shall have no liability
for any inaccuracies in the information reported by, of other errors or
omissions of, any such service.

(c)                                  The Issuer shall, and hereby agrees to,
reimburse, indemnify and hold harmless the Collateral Administrator and its
affiliates, directors, officers, shareholders, agents and employees for and from
any and all losses, damages, liabilities, demands, charges, costs, expenses
(including the reasonable fees and expenses of counsel and other experts) and
claims of any nature in respect of, or arising from any acts or omissions
performed or omitted by the Collateral Administrator, its affiliates, directors,
officers, shareholders, agents or employees pursuant to or in connection with
the terms of this Agreement, or in the performance or observance of its duties
or obligations under this Agreement; provided the same are in good faith and
without willful misfeasance and/or gross negligence on the part of the
Collateral Administrator or without reckless disregard of its duties hereunder
provided that such amounts will be payable solely from and pursuant to Section
7.05 of the Sale and Servicing Agreement.

(d)                                 The Servicer shall, and hereby agrees to,
reimburse, indemnify and hold harmless the Collateral Administrator and its
affiliates, directors, officers, shareholders, agents and employees with respect
to all expenses, losses, damages, liabilities, demands, charges, costs, expenses
(including the reasonable fees and expenses of counsel) and claims of any nature
in respect of, or arising out of any acts or omissions performed or omitted by
the Servicer, its affiliates, directors, officers, shareholders, agents or
employees hereunder in bad faith or with willful misfeasance, gross negligence
or reckless disregard of its duties hereunder.

(e)                                  Without limiting the generality of any
terms of this Section 4, the Collateral Administrator shall have no liability
for any failure, inability or unwillingness on the part of the Servicer or
Issuer (or Trustee, if not the same Person as the Collateral Administrator) to
provide accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement, the Indenture, or the Sale and Servicing Agreement, and
shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Administrator’s part of any of its duties hereunder
that is caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

Nothing herein shall obligate the Collateral Administrator to determine
independently the characteristics of any Collateral, including whether any item
of Collateral is a Margin Stock, a Current Pay Loan, a Charged-Off Loan, a
Delinquent Loan, a Permitted PIK Loan, or a Credit Impaired Loan, it being
understood that any such determination shall be based

6


--------------------------------------------------------------------------------


 

exclusively upon notification the Collateral Administrator may receive from the
Servicer or from (or in its capacity as) the Trustee (based upon notices
received by the Trustee from the Obligor, or trustee or agent bank under an
Underlying Loan Agreement, or similar source).

5.                                       No Joint Venture. Nothing contained in
this Agreement (i) shall constitute the Issuer, the Collateral Administrator and
the Servicer members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

6.                                       Term. This Agreement shall continue in
effect so long as the Indenture remains in effect with respect to the Notes,
unless this Agreement has been previously terminated in accordance with Section
7.

7.                                       Termination.

(a)                                  This Agreement may be terminated without
cause by any party hereto upon not less than 90 days’ written notice to the
other parties.

(b)                                 If at any time prior to the payment in full
of the obligations under the Notes the Collateral Administrator shall resign or
be removed as Trustee under the Indenture, such resignation or removal shall be
deemed a resignation or removal of the Collateral Administrator hereunder.

(c)                                  At the option of the Issuer, this Agreement
may be terminated upon ten days’ written notice of termination from the Issuer
to the Collateral Administrator if any of the following events shall occur:

(i)                                     The Collateral Administrator shall (i)
willfully or with reckless regard default in the performance of any of its
duties under this Agreement or (ii) breach any material provision of this
Agreement and shall not cure such default or breach within 30 days (or, if such
default or breach cannot be cured in such time, the Collateral Administrator
shall not have given within 30 days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

(ii)                                  A court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Collateral
Administrator in any involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Collateral Administrator or for any substantial part of its
property, or order the winding up or liquidation of its affairs; or

(iii) The Collateral Administrator shall (A) commence a voluntary case under
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or
similar official) of the Collateral Administrator or for any substantial part of
its property, or make any general assignment for the benefit of creditors; (B)
fail

7


--------------------------------------------------------------------------------


 

generally to pay its debts as they become due; or (C) permit or suffer all or
substantially all of its properties or assets to be sequestered or attached by a
court order, which order remains undismissed for 60 days.

If any of the events specified in clauses (ii) or (iii) of this Section 7 shall
occur, the Collateral Administrator shall give written notice thereof to the
Servicer and the Issuer within one Business Day after the happening of such
event.

(d)                                 Except when the Collateral Administrator
shall be removed pursuant to subsection (b) of this Section 7 or shall resign
pursuant to Section 7, no removal or resignation of the Collateral Administrator
shall be effective until the date as of which a successor Collateral
Administrator reasonably acceptable to the Issuer shall have agreed in writing
to assume all of the Collateral Administrator’s duties and obligations pursuant
to this Agreement and shall have executed and delivered an agreement in form and
content reasonably satisfactory to the Issuer, the Servicer and the Trustee.

(e)                                  Notwithstanding the foregoing, the
Collateral Administrator may resign its duties hereunder without any requirement
that a successor Collateral Administrator be obligated hereunder and without any
liability for further performance of any duties hereunder (i) immediately upon
the termination (whether by resignation or removal) of U.S. Bank as Trustee
under the Indenture, (ii) with at least 30 days, prior written notice to the
Servicer and the Issuer, upon any reasonable determination by U.S. Bank that the
taking of any action, or performance of any duty, on its part as Collateral
Administrator pursuant to the terms of this Agreement would be in conflict with
or in violation of its duties or obligations as Trustee under the Indenture, or
(C) upon at least 60 days’ prior written notice of termination to the Servicer
and the Issuer upon the occurrence of any of the following events and the
failure to cure such event within such 60 day notice period: (i) failure of the
Issuer to pay any of the amounts specified in Section 3 within 60 days after
such amount is due pursuant to Section 3 (to the extent not already paid to U.S.
Bank pursuant to Section 6.07 of the Indenture) or (B) failure of the Issuer to
provide any indemnity payment to U.S. Bank pursuant to the terms of this
Agreement, as the case may be, within 60 days of the receipt by the Issuer of a
written request for such payment or reimbursement (to the extent not already
paid to U.S. Bank pursuant to Section 6.07 of the Indenture).

(f)                                    The Collateral Administrator shall
provide notice of any such termination to the Rating Agencies.

8.                                       Representations and Warranties.

(a)                                  The Servicer hereby represents and warrants
to U.S. Bank and the Issuer as follows:

(i)                                     The Servicer is a Maryland corporation
and has the full corporate power and authority to execute, deliver and perform
this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof, the execution, delivery and performance of this Agreement and
the performance of all obligations imposed upon it hereunder. No consent of any
other person

8


--------------------------------------------------------------------------------


 

including, without limitation, stockholder and creditors of the Servicer, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any Governmental Authority is
required by the Servicer in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder. This Agreement constitutes the legal,
valid and binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms subject, as to enforcement, (A) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Servicer and (B) to
general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).

(ii)                                  The execution, delivery and performance of
this Agreement and the documents and instruments required hereunder will not
violate any provision of any existing law or regulation binding on the Servicer,
or any order, judgment, award or decree of any court, arbitrator or Governmental
Authority binding on the Servicer, or the governing instruments of, or any
securities or equity interests issued by, the Servicer or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Servicer is a party or by which the Servicer or any of its assets may
be bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of the Servicer and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

(b)                                 The Issuer hereby represents and warrants to
the Collateral Administrator and the Servicer as follows:

(i)                                     The Issuer is a statutory trust duly
created and validly existing and in good standing under the laws of the State of
Delaware and has the full power and authority to execute, deliver and perform
this Agreement and all obligations required hereunder and has taken all
necessary action to authorize this Agreement on the terms and conditions hereof,
the execution, delivery and performance of this Agreement and the performance of
all obligations imposed upon it hereunder. No consent of any other person
including, without limitation, creditors of the Issuer, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, tiling or declaration with, any Governmental Authority is required
by the Issuer in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and the obligations
imposed upon it hereunder. This Agreement constitutes the legal, valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with its terms subject, as to enforcement, (A) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Issuer and (B) to general
equitable principles (whether unenforceability of such principles is considered
in a proceeding at law or in equity).

(ii)                                  The execution, delivery and performance of
this Agreement and the documents and instruments required hereunder will not
violate any provision of any existing law or regulation binding on the Issuer,
or any order, judgment, award or decree of any court,

9


--------------------------------------------------------------------------------


 

arbitrator or Governmental Authority binding on the Issuer, or the governing
instruments of, or any securities issued by, the Issuer or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Issuer is a party or by which the Issuer or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of the Issuer and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

(c)                                  The Collateral Administrator hereby
represents and warrants to the Servicer and the Issuer as follows:

(i)                                     The Collateral Administrator is a
national banking association duly organized, validly existing and in good
standing under the laws of The United States of America and has full corporate
power and authority to execute, deliver and perform this Agreement and all
obligations required hereunder and has taken all necessary corporate action to
authorize this Agreement on the terms and conditions hereof, the execution,
delivery and performance of this Agreement and all obligations required
hereunder. No consent of any other person including, without limitation,
stockholders and creditors of the Collateral Administrator, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
by the Collateral Administrator in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and the obligations imposed upon it hereunder. This Agreement constitutes the
legal, valid and binding obligations of the Collateral Administrator enforceable
against the Collateral Administrator in accordance with their terms subject, as
to enforcement, (A) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Collateral Administrator and (B) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

(ii)                                  The execution, delivery and performance of
this Agreement and the documents and instruments required hereunder will not
violate any provision of any existing law or regulation binding on the
Collateral Administrator, or any order, judgment, award or decree of any court,
arbitrator or Governmental Authority binding on the Collateral Administrator, or
the Amended and Restated Articles of Association or Amended and Restated Bylaws
of the Collateral Administrator or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Collateral
Administrator is a party or by which the Collateral Administrator or any of its
assets may be bound, the violation of which would have a material adverse effect
on the business, operations, assets or financial condition of the Collateral
Administrator and will not result in, or require, the creation or imposition of
any lien on any of its property, assets or revenues pursuant to the provisions
of any such mortgage, indenture, lease, contact or other agreement, instrument
or undertaking.

9.                                       Amendments; Instrument Under Seal. This
Agreement may not be amended, changed, modified or terminated (except as
otherwise expressly provided herein) except (i) by the Servicer, the Issuer and
the Collateral Administrator in writing and (ii) with prior written

10


--------------------------------------------------------------------------------


 

notice to the Rating Agencies. This Agreement is intended to take effect as an
instrument under seal.

10.                                 Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN CONFORMITY WITH THE LAWS OF THE STATE OF NEW YORK
WITH RESPECT TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN (WITHOUT REGARD TO
ITS CHOICE OF LAW RULES).

11.                                 Notices. All notices, requests, directions
and other communications permitted or required hereunder shall be in writing and
shall be deemed to have been duly given when received.

If to the Collateral Administrator, to:

U.S. Bank National Association
Corporate Trust Services/CDO Department
One Federal Street, Third Floor
Boston, Massachusetts 02110
Ref:  ARCC Commercial Loan Trust 2006
Facsimile No.:  (508) 258-6020

If to the Servicer, to:

Ares Capital Corporation
280 Park Avenue, 22nd Floor, Building East
New York, New York 10017
Attention: Michael J. Arougheti
Facsimile No.: (212) 750-1777

with a copy to:

Ares Capital Management LLC
1999 Avenue of the Stars, Suite 1900
Los Angeles, California 90067
Attention: Daniel F. Nguyen
Facsimile No.: (312) 201-4189

If to the Issuer, to:

ARCC Commercial Loan Trust 2006
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19801
Attention: Ian P. Monigle
Facsimile No.: (302) 636-4140

11


--------------------------------------------------------------------------------


 

with a copy to:

the Servicer

12.                                 Successors and Assigns. This Agreement shall
inure to the benefit of, and be binding upon, the successors and assigns of each
of the Servicer, the Issuer and the Collateral Administrator, provided however,
that the Collateral Administrator may not assign (by operation of law or
otherwise) its rights and obligations hereunder without the prior written
consent of the Servicer and the Issuer, and prior notice to the Rating Agencies,
except that U.S. Bank as Collateral Administrator may delegate to, employ as
agent, or otherwise cause any duty or obligation hereunder to be performed by,
any direct or indirect wholly owned subsidiary of U.S. Bank National Association
or its successors without the prior written consent of the Servicer and the
Issuer (provided that in such event U.S. Bank as Collateral Administrator shall
remain responsible for the performance of its duties as Collateral Administrator
hereunder).

13.                                 Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute but one and the same instrument.

14.                                 Conflict with the Sale and Servicing
Agreement. If this Agreement shall require that any action be taken with respect
to any matter and the Sale and Servicing Agreement shall require that a
different action be taken with respect to such matter, and such actions shall be
mutually exclusive, or if this Agreement should otherwise conflict with the Sale
and Servicing Agreement, the provisions of the Sale and Servicing Agreement in
respect thereof shall control.

15.                                 Subordination. The Collateral Administrator
agrees that the payment of all amounts to which it is entitled pursuant to under
this Agreement shall be subordinated to the extent set forth in, and the
Collateral Administrator agrees to be bound by the provisions of, the Indenture
(as if it were a party to the Indenture, in the case of any successor Collateral
Administrator that is not also serving as Trustee under the Indenture). The
obligations of the Issuer hereunder are limited recourse obligations of the
Issuer payable solely from the Collateral (except as otherwise provided in the
fee letter between the Collateral Administrator and the Issuer) and following
realization of the Collateral, application of the proceeds thereof in accordance
with the Sale and Servicing Agreement and their reduction of the Outstanding
Loan Balance to zero, any obligations of, or claims against the Issuer for any
shortfall after such realization shall be extinguished and shall not thereafter
revive. The Collateral Administrator further agrees that it will not have any
recourse against the Issuer or its employees and agents for any such amounts.
The Collateral Administrator consents to the assignment of this Agreement as
provided in the granting clause of the Indenture.

16.                                 Survival. Notwithstanding any term herein to
the contrary, all indemnifications set forth or provided for in this Agreement,
together with Sections 15 and 17 shall survive the terminations of this
Agreement.

17.                                 No Petition in Bankruptcy. The Collateral
Administrator agrees not to file or join in the filing of an involuntary
petition in bankruptcy in any jurisdiction against the Issuer for the nonpayment
of the Collateral Administrator’s fees or other amounts payable by the Issuer
under

12


--------------------------------------------------------------------------------


 

this Agreement until the payment in full of all Notes issued under the Indenture
and the expiration of a period equal to the applicable preference period under
the Bankruptcy Code plus one day following said payment. In no circumstances
will the Collateral Administrator seek to bring any action against any employee,
agent or affiliate of the Issuer for any amounts owing hereunder.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

13


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

ARCC COMMERCIAL LOAN TRUST 2006, as
Issuer

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity, but solely as Owner
Trustee on behalf of the Issuer

 

 

 

 

 

 

 

By:

 

/s/ Robert J. Perkins

 

 

 

Name:

Robert J. Perkins

 

 

 

Title:

Financial Services Officer

 

 

 

 

 

 

 

 

ARES CAPITAL CORPORATION, as Servicer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Collateral Administrator

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

ARCC COMMERCIAL LOAN TRUST 2006, as
Issuer

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity, but solely as Owner
Trustee on behalf of the Issuer

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ARES CAPITAL CORPORATION, as Servicer

 

 

 

 

 

By:

/s/ Michael Arougheti

 

 

 

Name:

Michael Arougheti

 

 

Title:

President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Collateral Administrator

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

ARCC COMMERCIAL LOAN TRUST 2006, as
Issuer

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity, but solely as Owner
Trustee on behalf of the Issuer

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ARES CAPITAL CORPORATION, as Servicer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Collateral Administrator

 

 

 

 

 

By:

 

/s/ Joel D. Cough

 

 

 

Name:

Joel D. Cough

 

 

 

Title:

Assistant Vice President

 

 

 


--------------------------------------------------------------------------------